Exhibit 10.1

 

Exhibit 10.1 – Separation Agreement and Release dated July 11, 2005, between
VantageMed Corporation and Ernie Chastain.

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into as of
July 11, 2005 (the “Effective Date”) by and between, VantageMed Corporation, a
Delaware corporation (the “Company”), and R. Ernest Chastain (“Chastain”).

 

RECITALS

 

A. Chastain and the Company are parties to an Offer of Employment, dated July
21, 2003 (the “Employment Agreement”), pursuant to which Chastain was employed
by the Company as its Vice President of Sales.

 

B. Effective July 11, 2005, Mr. Chastain voluntarily resigned as Vice President
of Sales of the Company.

 

C. It is the Company’s decision to provide Chastain with certain severance
benefits (as described herein) that Chastain would not otherwise be entitled to
receive upon the termination of his employment with the Company.

 

NOW THEREFORE, in consideration of the promises and the covenants and agreements
of the parties herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

AGREEMENT

 

1. Termination of Employment.  Chastain has tendered his resignation as the
Company’s Vice President of Sales, effective July 11, 2005 (the “Resignation
Date”), which is documented by a letter in the form attached hereto as Exhibit
A. The Company has accepted this resignation and, in response to any inquiries,
the Company and Chastain will assert that Chastain resigned voluntarily as part
of a planned staff downsizing.

 

2. Severance Benefits.

 

In exchange for the release of claims set forth in paragraph 5 and 6, and
subject to the effectiveness of this Section 3 as set forth in paragraph 5 and 6
hereof, Chastain shall receive the following severance benefits:

 

a)             a severance payment equal to Chastain’s current salary, less
applicable withholding, for the period July 12, 2005 through July 31, 2005.

 

b)            An additional 40,625 of stock options shall vest on the Effective
Date and the period of exercise shall be 90 days after the Effective Date.

 

c)             if Chastain is covered by the Company’s group health plan and he
timely elects to continue such coverage pursuant to applicable law (COBRA), the
Company shall reimburse Chastain for payment of the COBRA premiums for up to a
period of 90 days after the Effective Date. Provided, however, that from and
after the first date that Chastain first commences other employment or provides
services as a consultant of other self-employed individual, the Company, at its
option, may eliminate or otherwise reduce payment of such COBRA premiums to the
extent Chastain receives health benefits from such other employment or
self-employment.

 

3. Miscellaneous Benefits.

 

(a) On the Resignation Date, the Company shall pay Chastain all wages, earned
bonuses and unused but accrued vacation earned through that date.  Such payments
shall be subject to applicable withholding.  In addition, the Company shall
reimburse Chastain for all of his reimbursable business expenses incurred
through the Resignation Date in accordance with the Company’s business expense
reimbursement policy.  Chastain understands and acknowledges that he shall be

 

--------------------------------------------------------------------------------


 

entitled to no compensation or benefits from the Company other than those
expressly set forth in this Agreement.

 

(b)  The Company shall sell to Chastain his Company-issued laptop computer for
an agreed to amount of $500. However, Chastain’s continuing obligation to
protect the confidential and proprietary information of the Company will require
that he ship the Company-issued laptop computer to the attention of Justin
Monnig, the Company’s Director of IT, to remove Company confidential and
proprietary information.

 

4. Return of Company Property.  Except for the property retained by Chastain
under Section 3(b) above, on the Resignation Date Chastain shall return to the
Company any and all Company property then in his possession.

 

5. Mutual General Release.

 

(a) In exchange for the mutual promises made herein and the benefits described
in this Agreement, Chastain, on behalf of himself and his estate, heirs,
executors and personal representatives, and the Company, on behalf of itself and
its predecessors, successors, assigns, agents and, in each case, all persons
acting by, through, under or in concert with any of them, hereby release and
discharge fully, finally and forever one another and their respective estate,
heirs, executors, personal representatives, employees, officers, directors,
stockholders, predecessors, successors, assigns, agents, attorneys and
accountants, and all persons acting by, through, under or in concert with any of
them (individually and collectively, the “Released Parties”) from all claims,
demands, obligations, losses, causes of action, in law or in equity, costs,
expenses, suits, debts, liens, promises, damages, attorneys’ fees and
liabilities of any nature whatsoever, known or unknown, fixed or contingent,
whether based upon contract, tort or statute which they now have or may
hereafter have against the Released Parties by reason of any and all acts,
omissions, events or facts occurring or existing prior to the Effective Date
including, but not limited to, the following: any alleged breach of the
Employment Agreement, or any other agreement or policy to which the Company is a
party; any alleged breach of any covenant of good faith and fair dealing,
express or implied; any alleged torts or other alleged legal restrictions
relating to Chastain’s employment and the termination thereof; and any alleged
violation of any federal, state or local statute or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended; the
Equal Pay Act, as amended; the Age Discrimination in Employment Act, as amended;
the Americans With Disabilities Act, as amended; the Employee Retirement Income
Security Act, as amended; the Older Workers Benefit Protection Act of 1990; the
California Fair Employment and Housing Act, as amended; the California Labor
Code, as amended; and/or any other local, state, or federal law governing
discrimination in employment and/or the payment of wages and benefits, or any
matters arising out of, or relating to, Chastain’s employment relationship with
the Company (collectively, the “Released Matters”). Notwithstanding the
foregoing, (a) the Released Matters shall not include, and nothing herein shall
affect, any claim arising from or relating to any breach by a Released Party of
the terms of this Agreement and (b) nothing in this Agreement shall release the
Company from any of its indemnification obligations to Chastain pursuant to
contract, the Company’s by-laws, or statutory or common law.

 

(b) The parties agree that they shall not in any way on their own behalf or for
any other person or entity, cause, support or assist in the instigation,
maintenance or pursuit of any action of any nature which has been, might have
been or might be asserted by any person or entity against the Released Parties
in connection with the Released Matters. This paragraph 5(b) may be pleaded as a
complete defense to, and may be used as an injunction against bringing, any
claims released hereunder.

 

(c) This Agreement is intended to cover all claims or possible claims arising
out of or relating to the Released Matters, whether the same are known, unknown
or hereafter discovered or ascertained. THE PARTIES HEREIN ACKNOWLEDGE THAT THEY
HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL
CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

--------------------------------------------------------------------------------


 

BEING AWARE OF SAID CODE SECTION, THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHTS
THEY MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

6. Acknowledgment of Waiver of Claims under ADEA. Chastain acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that the waiver and release is knowing and
voluntary. Chastain and the Company agree that the waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date. Chastain acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Chastain was already
entitled. Chastain further acknowledges that he has been advised by the Company
in writing that (a) he should consult with an attorney prior to executing this
Agreement; (b) he has 21 days within which to consider paragraph 5 of this
Agreement; (c) he has seven days following his execution of this Agreement to
revoke paragraph 5 of this Agreement (the “Revocation Period”); and
(d) paragraphs 3 and 5 of this Agreement shall not be effective until the
Revocation Period has expired and Chastain has not revoked those sections during
the Revocation Period.  Chastain acknowledges and agrees that all other
provisions of this Agreement shall remain in full force and effect
notwithstanding any subsequent revocation of paragraph 5 by Chastain.

 

7. Confidential and Proprietary Information; Covenant Not to Compete;
Non-Solicitation of Employees.  Chastain shall execute the Company’s standard
form of proprietary information and inventions agreement as required by the
Employment Agreement as of the date he first joined the Company.  Chastain
acknowledges that he shall remain bound by the provisions of such agreement
until such time as he is no longer receiving Severance Benefits from the
Company.  Chastain acknowledges that he is obligated to protect the confidential
and proprietary information of the Company.

 

8. Indemnification; Representation. The Company confirms that Chastain shall
continue to be entitled to indemnification pursuant to and upon the terms and
conditions of the Company’s bylaws and the Indemnity Agreement (the “Indemnity
Agreement”) by and between the Company and Chastain for actions, suits and
proceedings by reason of the fact that he was an employee and officer of the
Company upon the terms and subject to the conditions set forth therein.

 

9. Severability. The provisions of this Agreement are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or the enforceability of any other provision.

 

10. Right To Advice of Counsel. Chastain acknowledges that he has the right, and
is encouraged, to consult with his lawyer; by his signature below Chastain
acknowledges that he has consulted with his lawyer concerning this Agreement.

 

11. Non-Disparagement. Chastain and the Company agree to refrain from any
disparagement, criticism, defamation, slander, or tortious interference with the
contracts and relationships of one another. The Company further agrees to use
its best efforts to cause its officers, directors and principal stockholders to
refrain from any disparagement, criticism, defamation, slander, or tortious
interference with the contracts and relationships of Chastain.

 

12. Voluntary Agreement. Chastain represents that he has thoroughly read and
considered all aspects of this Agreement, that he understands all of its
provisions, and that he is voluntarily entering into this Agreement.

 

13. Entire Agreement. This Agreement, the agreements referenced herein (as may
be modified hereby), the Company’s stock option plans and option agreements with
Chastain, and any confidentiality or proprietary rights agreement between
Chastain and the Company, together with all of the exhibits hereto and thereto,
set forth the entire agreement between Chastain and the Company and supersede
any and all prior oral or written agreements or understandings between Chastain
and the Company concerning the subject matter hereof and thereof.

 

14. Amendment. This Agreement may not be altered, amended or modified except by
a further written document signed by Chastain and an authorized representative
of the Company.

 

15. Further Assurances. The parties agree to execute and deliver such further
documents, certificates or agreements, and to perform such further actions as
may be reasonably necessary to carry out the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

16. Remedies. The parties agree that money damages would not be a sufficient
remedy for any breach or threatened breach of this Agreement by any party and
that the non-breaching party shall be entitled to equitable relief, including
injunction and specific performance, as a remedy for such breach or threatened
breach. Such remedies shall not be deemed to be the exclusive remedies for a
breach of this Agreement but shall be in addition to all other remedies
available at law or equity.

 

17. Counterparts. This Agreement may be executed in two or more counterparts,
which, when taken together, shall constitute the whole of the agreement between
the parties hereto.

 

18. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of California, without regard to conflicts of law principles of
such state.

 

19. Legal Expenses. The prevailing party in any legal action brought by one
party against the other and arising out of this Agreement shall be entitled, in
addition to any other rights and remedies that such prevailing party may have,
to reimbursement for expenses incurred by such prevailing party, including court
costs and reasonable attorneys’ fees.

 

20. Arbitration. Should any dispute arise relating to the meaning,
interpretation or application of this Agreement, such dispute shall be settled
in Sacramento County, California, in accordance with the applicable rules of the
America Arbitration Association for settling employment and commercial disputes.

 

IN WITNESS WHEREOF, the parties execute this Separation Agreement and Release as
of the dates written below.

 

DATE: 7/12/2005

 

 

VANTAGEMED CORPORATION

 

 

 

 

 

 

By:

/s/ Philip D. Ranger

 

 

 

Philip D. Ranger

 

 

Chief Financial Officer

DATE: 7/12/2005

 

 

 

 

/s/ R. Ernest Chastain

 

 

 

R. Ernest Chastain, an individual

 

--------------------------------------------------------------------------------